Exhibit 10.5

 

FIRST AMENDMENT TO SHAREHOLDERS’ AGREEMENT

 

This First Amendment to the Shareholders’ Agreement (“First Amendment”)
memorializes the intent of the parties as of January 31, 2002, and is made by
and between PriceSmart, Inc. (“PriceSmart”) and Grupo Gigante, S.A. de C.V.
(“Gigante”). Each of PriceSmart and Gigante are referred to in this First
Amendment as a “Shareholder,” and collectively as the “Shareholders”.
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Shareholders’ Agreement (as defined hereinafter).

 

RECITALS

 

WHEREAS, the Shareholders entered into a shareholders’ agreement on January 15,
2002 (the “Shareholders’ Agreement”), which called for the creation of new
privately-owned company (“NewCo”), being a business corporation under the laws
of the United Mexican States (“Mexico”), for the establishment and operation of
a business in Mexico, engaged in the sale of general merchandise, food and
related products and services under a warehouse club business format (the
“Merchandise Business System”);

 

WHEREAS, the Shareholders’ Agreement provides that each Shareholder shall
deposit the amount of ten million U.S. dollars ($10,000,000) into NewCo’s
account within fifteen (15) calendar days after the incorporation of NewCo;

 

WHEREAS, the Shareholders wish to clarify the intent of the above-mentioned
language and wish to change the date of deposit to within ten (10) business days
after the establishment of NewCo’s bank account;

 

WHEREAS, the terms of the Shareholders’ Agreement call for the Shareholders to
cause NewCo to enter into the Licensing, Technology Transfer, Training,
Management and Sourcing Agreement (the “Licensing and Management Agreement”)
with PriceSmart and Venture Services, Inc. (“Licensors”), by which Licensors
will, at Licensors’ actual costs only, which are effectively incurred by
Licensors and directly derived from NewCo’s operations, grant a license to NewCo
to utilize certain intellectual property owned by Licensors for the
establishment and operation of the Merchandise Business System, and Licensors
shall provide certain training, management support and product sourcing services
to NewCo;

 

WHEREAS, the terms of the Shareholders’ Agreement call for the Shareholders to
cause NewCo to enter into the Sourcing and Consulting Agreement with Gigante,
(“Consulting Agreement”) whereby Gigante shall provide to NewCo, at Gigante’s
actual costs only, its expertise regarding retail/wholesale business, consumer
preferences and opportunities in Mexico;

 

WHEREAS, the Shareholders wish to replace the concept of “actual cost” in he
Shareholders’ Agreement with “Consideration” (as defined herein);

 

WHEREAS, the Shareholders’ Agreement provides in Section 1 that all capitalized
terms not defined therein have the respective meanings ascribed to them in the
Licensing and Management Agreement;

 

Page 1 of 5



--------------------------------------------------------------------------------

WHEREAS, the terms of the Shareholders’ Agreement call, as provided therein, for
each of PriceSmart, Gigante or TradeCo, to supply to OpCo all goods that are
necessary to perform OpCo’s corporate purpose, and that all sourcing/expense
reimbursement fees for all such goods will be at landed cost (including
proportional rebates and marketing funds);

 

WHEREAS, the Shareholders wish that PriceSmart and Gigante have the possibility
of directing their respective suppliers of goods to OpCo, so said suppliers deal
directly with OpCo under the same business conditions as they do with PriceSmart
and Gigante, as applicable;

 

WHEREAS, the Shareholders wish that TradeCo supplies to OpCo all the goods, as
the latter requests, under market conditions;

 

WHEREAS, the terms of the Shareholders’ Agreement calls for the creation of a
six (6) member board of directors for NewCo;

 

WHEREAS, the Shareholders wish to have an eight (8) member board of directors
for NewCo, with eight (8) alternates;

 

WHEREAS, the Shareholders wish that, in addition to the named directors, the
alternate members of the board of directors be allowed to attend meetings of the
board, but without a vote, unless substituting a named director;

 

WHEREAS, the Shareholders’ Agreement provides that, if a Change of Control
should occur in any of the Shareholders, then the other Shareholder must either
buy the NewCo shares of the former or sell its own NewCo shares to the former;
and

 

WHEREAS, the Shareholders wish that, if a Change of Control should occur in any
of the Shareholders, then the other Shareholder may also have the opportunity to
keep its NewCo shares, without having to buy the NewCo shares of the other
Shareholder.

 

AGREEMENT

 

THEREFORE, in consideration of the mutual promises set forth in this First
Amendment, and in compliance with Section 26. of the Shareholders’ Agreement,
the Shareholders agree to amend Sections 2.1.2, 3, 4, 5.1, 6.1 and 12.6 of the
Shareholders’ Agreement to read as follows:

 

2.1.2. Each Shareholder shall subscribe fifty percent (50%) of the capital stock
of NewCo and pay initially for twenty-five (25) NewCo shares at a par value of
one thousand ($1,000) Mexican pesos per share, the minimum fixed capital being
the amount of $50,000 (fifty thousand 00/100 Mexican pesos). PriceSmart and
Gigante shall complete the capitalization of NewCo by making additional
contributions so that their respective total contributions reach twenty million
U.S. dollars ($20,000,000) each, or the equivalent in Mexican pesos at the
exchange rates quoted by Banco de México (“tipo de cambio para solventar
obligaciones denominadas en moneda extranjera pagaderas en la República
Mexicana”) on the dates of the contributions. Each Shareholder shall deposit the
amount of ten million U.S. dollars

 

Page 2 of 5



--------------------------------------------------------------------------------

($10,000,000) into NewCo’s account within ten (10) business days after the
opening of NewCo’s bank account. The balance of payments necessary for each
Shareholder to reach a total capital contribution of twenty million U.S. Dollars
($20,000,000) apiece shall be deposited into NewCo’s account from time-to-time
as required by NewCo and agreed to by the Shareholders. Additional shares shall
be issued as the capital contributions are made. Any portion of a capital
contribution, which would result in the issuance of a fractional share shall
instead be recorded by NewCo as a premium.

 

  3. Licensing and Management Agreement

 

The Shareholders shall cause NewCo to enter into a Licensing, Technology
Transfer, Training, Management and Sourcing Agreement (the “Licensing and
Management Agreement”) with PriceSmart and Venture Services, Inc. (“Licensors”)
in a form substantially similar to that attached hereto as Exhibit B. Pursuant
to the Licensing and Management Agreement, Licensors will sell to Opco goods
and/or services for an amount not greater than the lowest amount permitted by
Mexican law (“Consideration”). Licensors shall also grant a license to NewCo to
utilize certain intellectual property owned by Licensors for the establishment
and operation of the Merchandise Business System, and Licensors shall provide
certain training, management support and product sourcing services to NewCo.

 

Shareholders agree that prior to commencing the implementation of the
Merchandise Business System, they will agree which of the names registered by
PriceSmart, and granted for use by OpCo pursuant to the Licensing and Management
Agreement, will be used by OpCo and, prior to using any trademark or trade name
including the word “PriceSmart” or the word “Price,” they will first determine
who will bear the costs in the event the use of that name is challenged, or if a
different name shall be used.

 

  4. Consulting Agreements

 

The Shareholders shall cause NewCo to enter into a sourcing and consulting
agreement with Gigante, (“Consulting Agreement”) whereby Gigante shall provide
to NewCo, for a Consideration, its expertise regarding retail/wholesale
business, consumer preferences and opportunities in Mexico.

 

  5. Sourcing Agreements

 

PriceSmart shall be OpCo’s exclusive supplier of goods purchased from
manufacturers located in the United States, unless such goods are from suppliers
referred to PSMT MEXICO by PriceSmart. Gigante shall be OpCo’s exclusive
supplier of goods purchased from manufacturers located in Mexico, unless such
goods are from suppliers referred to PSMT MEXICO by Gigante. However, OpCo shall
retain the right to buy from other suppliers if PriceSmart or Gigante (as the
case may be) cannot match the price of such goods offered by other suppliers. At
OpCo’s request, each of PriceSmart, Gigante or TradeCo may also supply to OpCo
goods that are manufactured outside of the United States or Mexico. PriceSmart
and/or Gigante shall: (i) make a good faith best effort to have their respective
suppliers deal directly with OpCo or its subsidiaries under the same terms,
conditions and prices as those agreed between that supplier and PriceSmart, or
that supplier and Gigante, or if not possible; (ii) sell to

 

Page 3 of 5



--------------------------------------------------------------------------------

OpCo goos and services for a Consideration. TradeCo shall always supply to OpCo
all the goods, as the latter requests, under market conditions.

 

5.1 TradeCo. TradeCo, a wholly owned subsidiary of NewCo, shall operate to sell
products to Gigante in Mexico and to PriceSmart in countries other than Mexico.
TradeCo shall charge an amount not to exceed 2% above Consideration on all sales
to PriceSmart or Gigante and as the market will bear to any parties other than
PriceSmart or Gigante. TradeCo may not sell to any competitor of Gigante or
PriceSmart.

 

6.1. Election. The board shall be comprised of (8) directors (“Directors”). The
holders of Class A Shares and holders of Class B Shares shall nominate four (4)
Directors each. Each Shareholder shall be entitled to name an alternate for each
Director. The alternates appointed by a class of shares may each substitute for
any of the Directors appointed by the same class. In addition to the named
directors, the alternate members of the board of directors shall be allowed to
attend meetings of the board, but without a vote, unless substituting a named
director. The Shareholders agree to the manner that Directors are so elected,
reappointed and removed (as described in this Section 6.1, and as further
described below), in lieu of other possible procedures. For so long as there are
only two Shareholders, if the percentage of any class of shares decreases
relative to that of the other class, then the number of such class’ Directors
shall be decreased and the other class shall be increased according to the
following schedule:

 

1 share to <12.5% shares

   0 Directors

12.5% to <25% shares

   1 Director

25% shares <37.5% shares

   2 Directors

37.5% to <50%

   3 Directors

50% shares

   4 Directors

>50% to 62.5% shares

   5 Directors

>62.5% to 75% shares

   6 Directors

>75% to 87.5% shares

   7 Directors

>87.5% to 100% shares

   8 Directors

 

12.6. Change in Control. If at any time there occurs a change of shareholder
control of a Shareholder, such Shareholder (“Change of Control Shareholder”)
shall be required, within three (3) business days, to offer to sell its NewCo
shares to the other Shareholder (“Buy-Sell Offer”). Within fifteen (15) calendar
days of receipt of the Buy-Sell Offer, which shall contain the price per share,
the offeree Shareholder may elect, by written notice to the offeror Shareholder,
(a) to buy the offeree Shareholder’s Shares at the price per share specified in
the Buy-Sell Offer, (b.) to sell the offeror Shareholder’s shares at the price
per share specified in the Buy-Sell Offer; or (c) to remain as Shareholder,
under the same conditions set forth herein. For purposes of this Agreement
“Change of Control” of a Shareholder shall be deemed to be (i) an acquisition of
all or substantially all of the assets of such Shareholder, (ii) a sale of
shares of voting capital stock or a merger, consolidation, reorganization or
other combination or acquisition whereby the then-existing shareholders of such
Shareholder and their affiliates do not retain at least a majority of the voting
power of the shares of such Shareholder or the other equity of the surviving
entity (iii) the acquisition by one person or group (other than the shareholders
of such Shareholder existing

 

Page 4 of 5



--------------------------------------------------------------------------------

immediately prior to date hereof) of beneficial ownership of at least 30% of the
voting power of such Shareholder’s fully-diluted capital stock.

 

Any such transaction provided in Sections 12.5 and 12.6 (when the offeree
Shareholder has exercised its option to either buy or sell) shall close on the
latter of sixty (60) days following receipt of the Buy-Sell Offer or the date on
which all necessary approvals are received, with payment to be made in
accordance with Section 12.2.

 

In the event Gigante purchases all of PriceSmart’s shares pursuant to Sections
12.5, 12.6 or 13.1, then Gigante at its sole discretion shall have the right to
continue with the use of the name PriceSmart for not more than three (3) years
and with the Licensing and Management Agreement for not more than one year after
the acquisition of the Shares sold by the offeror Shareholder or to terminate
the Licensing and Management Agreement concurrently with the purchase of
PriceSmart’s shares. Gigante shall continue to be bound as to any Confidential
Information (as hereinafter defined), which had been received by Gigante from
PriceSmart or NewCo pursuant to Section 18 hereof (but Gigante shall not be in
breach of Section 18 only by continuing the operation of NewCo).

 

This First Amendment supports and supersedes any other document entitled First
Amendment to the Shareholders’ Agreement, whether signed or unsigned.

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Shareholders’ Agreement as of the date first written above.

 

PRICESMART:

PriceSmart, Inc.

     

GIGANTE:

Grupo Gigante, S.A. de C.V.

By:  

/s/    Gilbert A. Partida

      By:  

/s/    Angel Losada Moreno

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Gilbert A. Partida

President/CEO

     

Angel Losada Moreno

Presidente Ejecutivo y/o

Roberto Salvo Horvilleur

Director General

4649 Morena Blvd.

San Diego, CA 92117

Fax Number: (619) 581-4707

     

Ejercito Nacional 769-

A esquina Moliere, Col. Nueva Granada

Delegación Miguel Hidalgo

CP 11520 México D.F.

Fax Number: (52-55) 52 69-8380

 

Page 5 of 5